UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6824


ENRIQUE MARTINEZ,

                       Petitioner – Appellant,

          v.

WARDEN ATKINSON, Kenny,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    G. Ross Anderson, Jr., Senior
District Judge. (5:13-cv-00559-GRA)


Submitted:   September 24, 2013         Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Enrique Martinez appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on Martinez’s 28 U.S.C. § 2241 (2006) petition and his

Fed. R. Civ. P. 59(e) motion.                    We have reviewed the record and

find no reversible error.                The district court referred this case

to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 2006 & Supp. 2013).                The magistrate judge recommended that

relief   be    denied       and       advised    Martinez       that    failure      to    file

timely, specific objections to this recommendation could waive

appellate     review       of     a    district       court     order    based      upon       the

recommendation.            Despite        this       warning,    Martinez      only       filed

non-specific objections and failed to file specific objections

to the magistrate judge’s recommendation.

              The    timely           filing     of    specific        objections         to     a

magistrate      judge’s         recommendation          is    necessary       to    preserve

appellate review of the substance of that recommendation when

the    parties       have       been       warned       of      the     consequences            of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);       see    also       Thomas     v.    Arn,     474    U.S.   140    (1985).

Martinez has waived appellate review of his claims by failing to

file specific objections after receiving proper notice.

              Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and

                                                 2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3